Citation Nr: 0022460	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The Board remanded this case 
back to the RO for further development and adjudication in 
December 1996 and June 1999, and the case has since been 
returned to the Board.

The Board observes that, in his April 1995 Substantive 
Appeal, the veteran requested a VA Travel Board hearing.  
However, in an August 1995 submission, the veteran clarified 
that he did not want to appear before a member of the Board 
and instead requested a hearing before local VA personnel.  
38 C.F.R. § 20.704(e) (1999).  A hearing with a hearing 
officer from the Pittsburgh VARO was conducted in August 
1995, and the testimony from that hearing is discussed below.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current bronchial asthma and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bronchial 
asthma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for a respiratory 
disorder was initially denied in an unappealed April 1987 
rating decision, but, as noted in the Board's December 1996 
remand, there is no indication from the record that the 
veteran was ever notified of this decision.  As such, the 
April 1987 decision is not a "final" decision under 38 
U.S.C.A. § 7105(c) (West 1991), and the Board will therefore 
treat the veteran's claim for service connection on a de novo 
basis.  38 C.F.R. § 20.302(a) (1999).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The Board has reviewed the veteran's service medical records 
and observes that the report of his August 1942 service 
induction examination is entirely negative for any 
abnormalities of the respiratory system.  However, he was 
treated for bronchial asthma on numerous occasions during 
service, beginning in September 1943.  A medical report from 
that date contains a diagnosis of moderate and chronic 
bronchial asthma, with an allergy to dust.  This report also 
includes a notation that the veteran's bronchial asthma 
existed prior to service and was not incurred therein.  A 
report from October 1943 indicates that the veteran had a 
history of asthma dating back to when he was eight years old.  
The veteran was further treated for this disability in 
November and December of 1943, and a December 1943 
certificate reflects that he was to be discharged on the 
basis of moderately severe chronic bronchial asthma.  This 
certificate also indicates that the veteran's asthma existed 
prior to service, although neither this certificate nor the 
other service medical records reflect that this finding was 
based on anything other than his reported history.

The first post-service medical evidence of record of 
respiratory problems is a June 1965 statement from M. C. 
Schultz, M.D., who indicated that he had treated the veteran 
for chronic asthmatic bronchitis, aggravated by "night 
work" and dust, for the past 15 years.  Subsequent private 
medical records, including medical records received following 
the Board's June 1999 remand, show treatment for multiple 
respiratory disorders, including bronchial asthma, chronic 
obstructive pulmonary disease, and bronchitis since January 
1979.  However, none of these records contains any opinion or 
other notation linking a current disability with service. 

In this case, the Board observes that, during his August 1995 
VA hearing, the veteran contended that he did not suffer from 
asthma prior to service and that his current disability was 
incurred in service.  In this regard, the Board would point 
out that, under 38 U.S.C.A. § 1111 (West 1991), the veteran 
is afforded a presumption of sound condition at entry into 
service, except in cases of disabilities noted at entry, and 
this presumption can only rebutted by "clear and 
unmistakable" evidence of a pre-service disability.  In this 
case, the veteran's induction examination was negative for 
respiratory abnormalities, and the subsequent notations of a 
pre-service disability appear to have no basis other than the 
veteran's reported history.  As such, in the absence of 
"clear and unmistakable" evidence to rebut the presumption 
of soundness, the Board does not find that the veteran's 
claimed bronchial asthma pre-existed service.

Nevertheless, the Board finds no competent medical evidence 
of a nexus between the veteran's current bronchial asthma and 
service, including his in-service treatment for bronchial 
asthma, as none of his post-service treatment providers has 
suggested any link between a current disability and service.  
Indeed, the only evidence of record suggesting such a nexus 
is lay evidence, including the testimony from the veteran, 
his spouse, and his son from the August 1995 VA hearing.

However, these individuals have not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
bronchial asthma, this claim must be denied as not well 
grounded.  As the Board is denying this claim as not well 
grounded, the claim is being denied on the same basis 
utilized by the RO in the May 2000 Supplemental Statement of 
the Case.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  The Board observes that, in 
June 1999, following the Board's remand, the RO requested 
that the veteran provide information regarding records of 
medical treatment subsequent to service.  The veteran was 
specifically requested to submit evidence showing continuous 
existence of bronchial asthma since discharge from service 
and showing any residuals that exist in the present.  In July 
1999, the veteran submitted copies of medical records of 
post-service treatment for bronchial asthma.  These records, 
as noted above, did not provide an opinion or other notation 
linking his current respiratory disorder to service.  As 
such, there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bronchial asthma is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


